PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Weber, Eileen, M.
Application No. 16/431,336
Filed: 4 Jun 2019
For: UV Curable Coating Compositions Containing Aliphatic Urethane Acrylate Resins
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed September 22, 2020. 

This application was held abandoned for failure to reply to the non-final Office action mailed January 9, 2020, which set a three-month shortened statutory period from the mailing date of the Office action.  No extensions of time for response were obtained pursuant to 37 CFR 1.136(a). In the absence of a timely filed reply, the application became abandoned on April 10, 2020. On August 25, 2020, the Office mailed a Notice of Abandonment.

On petition, applicant asserts the non-final Office action mailed January 9, 2020, was not received at the correspondence address of record with the USPTO. In support of the assertion, applicant’s patent practitioner explained the procedures for docketing Office actions at the correspondence address of record with the USPTO. The practitioner stated the non-final Office action of January 9, 2020, was not received at the correspondence address of record, and that a search of practitioner’s record(s), including any file jacket or the equivalent, indicates that the non-final Office action was not received. The practitioner informed the Office that the law firm maintains a master docket; however, the records for the subject period are no longer available. Instead, the practitioner provided a record of the docket for this application as evidence of non-receipt of the Office action. The practitioner attested to the fact that this record is where the non-received non-final Office action mailed January 9, 2020, would have been entered had it been received.

A review of the written record indicates no irregularity in the mailing of the non-final Office action on January 9, 2020, and in the absence of any irregularity, there is a strong presumption that the Office action was properly mailed to the practitioner at the address of record. This presumption may be overcome by a showing that the Non-final Office action was not in fact received at the correspondence address of record with the USPTO.  

Section 711.03(c)(I)(A)(1) of the Manual for Patent Examining Procedure sets forth the showing of non-receipt required of a practitioner as follows:

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. 

A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. 

After reviewing the documents and the practitioner’s statement submitted on petition, the Office concludes that the showing of record is sufficient to warrant withdrawal of holding of abandonment due to non-receipt of the non-final Office action mailed on January 9, 2020. Accordingly, applicant presented the required showing under 37 CFR 1.181.

The petition under 37 CFR 1.181 is GRANTED.  The holding of abandonment is withdrawn and the application is returned to pending status.

This matter is being referred to Technology Center Art Unit 1765 for re-mailing of the non-final Office action. The three-month shortened statutory period for filing a reply to the non-final Office action will be set to run from the date of re-mailing.

Inquiries relating to this decision should be directed the undersigned at (571) 272-3211.  

/Christina Tartera Donnell/

Christina Tartera Donnell 
Attorney Advisor
Office of Petitions